ACCEPTED
                                                                                                     01-14-01026-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                4/3/2015 12:26:37 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK

                                       No. 01-14-01026-CV
                     _____________________________________________________

                            IN THE COURT OF APPEALS OF TEXAS                 FILED IN
                                   FOR THE FIRST DISTRICT             1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                      HOUSTON, TEXAS
                                                                      4/3/2015 12:26:37 PM
                     _____________________________________________________
                                                                  CHRISTOPHER A. PRINE
                      ENSIGN SERVICES, LLC (F/K/A FE SERVICES, L.L.C.), Clerk
                     FE SERVICES HOLDINGS, INC., AND JAMES STEWART,

                                                 Appellants,

                                                          V.

                                        MARC JAN LEVESCONTE

                                            Appellee.
                     _____________________________________________________

                                Appealed from the 333rd District Court
                            of Harris County, Texas, Cause No. 2009-04966
                     _____________________________________________________

FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF
             _____________________________________________________

Emma C. Mata                                                   Wanda McKee Fowler
Seyfarth Shaw LLP                                              Wright & Close LLP
State Bar No. 24029470                                         State Bar No. 13698700
700 Milam, Suite 1400                                          Three Riverway, Suite 600
Houston, Texas 77002                                           Houston, Texas 77056
Telephone: (713) 225-2300                                      (713) 572-4321
Telecopier: (713) 225-2340                                     (713) 572-4320 (Fax)
emata@seyfarth.com                                             fowler@wrightclose.com

Attorneys for Appellants/Cross-Appellees,
Ensign Services, L.L.C. (f/k/a FE Services, L.L.C.), FE
Services Holdings, Inc., and James Stewart




19543507v.3
         TO THE HONORABLE COURT OF APPEALS:

         Appellants Ensign Services, LLC, FE Services Holdings, Inc., and James Stewart respectfully file this

unopposed motion for a 30-day extension of time to file their appellants’ brief.

         Appellants’ brief is currently due on April 13, 2015. Appellants request a 30-day extension of the

deadline, which would reset the deadline for appellants’ brief to May 13, 2015.

         This is Appellants’ first request to extend the briefing deadline.

         Although counsel for Appellants have been working diligently to prepare the brief, counsel need

additional time due to concurrent deadlines and briefing requirements in other matters, some of which cannot

be extended, including:

         •       Matthew Kendall v. Turn-Key Specialists, Inc., and James T. Lewellen, Case No. 2012-72621; in the
                 152nd Judicial District Court, Harris County, Texas (prepared for and attended trial as
                 appellate counsel February 23 - March 10, 2015; prepared four separate bench briefs, filed
                 on March 3, 2015 and March 9, 2015; prepared Findings of Fact and Conclusions, filed on
                 March 18, 2015);

         •       Smith, et al. v. Williams, Case No. 06-14-00040-CV; in the Sixth Court of Appeals, Texarkana,
                 Texas (prepared for and presented oral Argument on April 1, 2015);

         •       Belghiti v. Select Restaurants d/b/a Top of the Hub Restaurant & Skywalk, Case No. 10-12049-
                 MBB; in the United States District Court for the District of Massachusetts, Boston,
                 Massachusetts (prepared for jury trial scheduled for March 30, 2015);

         •       Litvinov v. UnitedHealth Group Inc., No. 14-1183-cv, in the U.S. Court of Appeals for the
                 Second Circuit (appellee’s brief due May 18, 2015); and

         •       Larobina v. Wells Fargo Bank, N.A., No. 14-2961-cv, in the U.S. Court of Appeals for the
                 Second Circuit (appellee’s brief due June 12, 2015).

         One of appellants’ lead counsel also had a pre-planned vacation from March 16 - 20, 2015 and other

counsel have pre-planned vacations on April 9 - 12, 2015 and April 18 - 26, 2015.

         Additionally, Appellee Marc Jan LeVesconte (“LeVesconte”) filed a late notice of cross-appeal on

February 21, 2015, and a motion to extend the time to file a notice of cross-appeal on March 20, 2015. As a

result, Appellants’ counsel spent time preparing a motion to dismiss LeVesconte’s cross-appeal and an

objection to his motion to extend time. While Appellants believe the court lacks jurisdiction to entertain

LeVesconte’s cross-appeal and motion to extend, a contrary ruling might materially affect Appellants’



19543507v.3
briefing. Thus, Appellants request additional time to file their brief, to provide sufficient time to account for

this Court’s anticipated decision on whether it will consider LeVesconte’s cross-appeal.

         Finally, this extension is warranted so that appellants have sufficient time to present their arguments

to this Court in a concise, helpful manner. The trial court record is voluminous. There are hundreds of

pages of post-verdict briefing, and hundreds more pages of post-judgment briefing. Appellants need

additional time to distill that briefing for the Court’s ready review.

         Marc Jan LeVesconte is not opposed to this request for an extension.

         For the foregoing reasons, Appellants Ensign Services, LLC, FE Services Holdings, Inc., and James

Stewart respectfully request that this Court grant this motion and extend the deadline for appellants to file

their appellants’ brief to May 13, 2015.

                                                      Respectfully submitted,

                                                      SEYFARTH SHAW LLP

                                                      /s/ Emma C. Mata
                                                      Emma C. Mata
                                                      State Bar No. 24029470
                                                      700 Milam, Suite 1400
                                                      Houston, Texas 77002
                                                      Telephone: (713) 225-2300
                                                      Telecopier: (713) 225-2340
                                                      emata@seyfarth.com

                                                      WRIGHT & CLOSE LLP

                                                      Wanda McKee Fowler
                                                      State Bar No. 13698700
                                                      Three Riverway, Suite 600
                                                      Houston, Texas 77056
                                                      (713) 572-4321
                                                      (713) 572-4320 (Fax)
                                                      fowler@wrightclose.com

                                                      Attorneys for Appellants/Cross-Appellees,
                                                      Ensign Services, L.L.C. (f/k/a FE Services, L.L.C.),
                                                      FE Services Holdings, Inc., and James Stewart




19543507v.3
                                   CERTIFICATE OF CONFERENCE

        I certify that I conferred with Lloyd Kelley, counsel for Appellee, regarding the filing of this motion,
and that he stated Appellee is unopposed.


                                                    /s/ Emma C. Mata
                                                    Emma C. Mata

                                       CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of April, 2015, a true and correct copy of the foregoing
instrument was properly forwarded to counsel of record for Appellee Marc Jan LeVesconte in accordance
with the Texas Rules of Appellate Procedure, as follows:

          Lloyd E. Kelley
          THE KELLEY LAW FIRM
          2726 Bissonnet, Ste. 240 PMB 12
          Houston, Texas 77005
          (281) 652-5973 - fax
          Attorney for Appellee


                                                    /s/ Emma C. Mata
                                                    Emma C. Mata




19543507v.3